     Case 4:19-cv-00035-RM-LAB Document 131 Filed 11/04/20 Page 1 of 3



 1   Paul F. Eckstein (#001822)
     Austin C. Yost (#034602)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     PEckstein@perkinscoie.com
 5   AYost@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Attorneys for Defendants Arizona Board of Regents,
 7   Ron Shoopman, Larry Penley, Ram Krishna,
     Bill Ridenour, Lyndel Manson, Karrin Taylor Robson,
 8   Jay Heiler, and Fred DuVal
 9
                        IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11
     Russell B. Toomey,
12                                                Case No. CV 19-00035-TUC-RM (LAB)
13                    Plaintiff,

14          v.                                    DEFENDANTS ARIZONA BOARD
15                                                OF REGENTS, RON SHOOPMAN,
     State of Arizona; Arizona Board of           LARRY PENLEY, RAM KRISHNA,
16   Regents, d/b/a University of Arizona, a         BILL RIDENOUR, LYNDEL
     governmental body of the State of Arizona;     MANSON, KARRIN TAYLOR
17   Ron Shoopman, in his official capacity as      ROBSON, JAY HEILER, AND
18   Chair of the Arizona Board of Regents;           FRED DUVAL’S NOTICE
     Larry Penley, in his official capacity as       OF SERVICE OF SEVENTH
19   Member of the Arizona Board of Regents;       SUPPLEMENTAL DISCLOSURE
     Ram Krishna, in his official capacity as              STATEMENT
20   Secretary of the Arizona Board of Regents;
21   Bill Ridenour, in his official capacity as
     Treasurer of the Arizona Board of Regents;
22   Lyndel Manson, in her official capacity as
     Member of the Arizona Board of Regents;
23
     Karrin Taylor Robson, in her official
24   capacity as Member of the Arizona Board
     of Regents; Jay Heiler, in his official
25   capacity as Member of the Arizona Board
26   of Regents; Fred DuVal, in his official
     capacity as Member of the Arizona Board
27   of Regents; Andy Tobin, in his official
     capacity as Director of the Arizona
28
     Case 4:19-cv-00035-RM-LAB Document 131 Filed 11/04/20 Page 2 of 3



 1    Department of Administration; Paul
 2    Shannon, in his official capacity as Acting
      Assistant Director of the Benefits Services
 3    Division of the Arizona Department of
      Administration,
 4
 5                     Defendants.

 6
 7         Defendants Arizona Board of Regents, Ron Shoopman, Larry Penley, Ram Krishna,
 8   Bill Ridenour, Lyndel Manson, Karrin Taylor Robson, Jay Heiler, and Fred DuVal
 9   (collectively, “University Defendants”) hereby give notice that they have served their
10   seventh supplemental disclosure statement via e-mail on the date set forth below.
11         Respectfully submitted this November 4, 2020.
12
                                                PERKINS COIE LLP
13
14                                              By: s/ Paul F. Eckstein
                                                    Paul F. Eckstein
15                                                  Austin C. Yost
16                                                  2901 North Central Avenue, Suite 2000
                                                    Phoenix, AZ 85012
17
                                                Attorneys for Defendants Arizona Board of
18                                              Regents, Ron Shoopman, Larry Penley, Ram
19                                              Krishna, Bill Ridenour, Lyndel Manson, Karrin
                                                Taylor Robson, Jay Heiler, and Fred DuVal
20
21
22
23
24
25
26
27
28

                                                -2-
     Case 4:19-cv-00035-RM-LAB Document 131 Filed 11/04/20 Page 3 of 3



 1
                                      Certificate of Service
 2
           I hereby certify that, on November 4, 2020, I electronically transmitted the
 3
     foregoing document to the Clerk’s Office using the CM/ECF System for filing and
 4
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants.
 5
           A copy was also e-mailed this November 4, 2020 to:
 6
 7    Wesley R. Powell                             Timothy J. Berg
      Matthew S. Friemuth                          Amy Abdo
 8    Nicholas Reddick                             Ryan Curtis
      Kristen Killian                              Shannon Cohan
 9    Willkie Farr & Gallagher LLP                 Fennemore Craig, P.C.
10    787 Seventh Avenue                           2394 East Camelback Road, Suite 600
      New York, NY 10019                           Phoenix, AZ 85016
11    wpowell@willkie.com                          tberg@fclaw.com
12    mfriemuth@willkie.com                        amy@fclaw.com
      nreddick@willkie.com                         rcurtis@fclaw.com
13    kkillian@willkie.com                         scohan@fclaw.com
14                                                 Attorneys for Defendants State of Arizona,
15                                                 Andy Tobin, and Paul Shannon
      Joshua A. Block
16    Leslie Cooper
17    American Civil Liberties Union
      Foundation
18    125 Broad Street, Floor 18
      New York, NY 10004
19    jblock@aclu.org
20    lcooper@aclu.org

21    Christine K. Wee
22    Victoria Lopez
      ACLU Foundation of Arizona
23    3707 North 7th Street, Suite 235
      Phoenix, AZ 85014
24    cwee@acluaz.org
25    vlopez@acluaz.org

26    Attorneys for Plaintiff Russell Toomey
27
28   s/ Clair Wendt

                                                 -3-
